Appeal from a decision and award of the Workmen’s Compensation Board. In claimant’s employment as a store manager it was his usual work to clear the store window in preparation for the window dresser. While doing this work he stooped over to pick up a small display glass and felt pain in his back. “I got a sharp pain” he testified. The condition was diagnosed as a sacroiliac sprain. There is medical proof that it could be caused by bending over. A physician who examined him described the injury as happening when claimant “felt a snap in the low back”. It is argued that since an accident must, among other things, be something “ catastrophic ”, that this event *903was not within the scope of compensation law coverage. What may be catastrophic in a physiological sense need not be a happening of great magnitude or of dramatic force. It is enough if it is a happening, particularized in time and occurrence, and be of magnitude enough to leave adverse physical consequence. No event definable as an accident was found by the court in the record in Matter of Kohinslci V. George Weston, Ltd. (302 N. Y. 432), not even “any unusual strain” (p. 435). That the claimant here was doing his usual work is no answer to the award if in the usual work an unusual and definable injury occurred. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bcrgan, Coon, Halpem and Imrie, JJ.